Citation Nr: 1507365	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  13-03 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for service connected sinusitis. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from January 1974 to November 1975 and September 1987 to September 1991.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2013, the Board remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dymant v. West, 13 Vet. App. 141 (1999).

It is also noted that the Veteran raised the issue of increased evaluations for rhinitis and residuals of a nasal fracture in his January 2013 substantive appeal.  Those matters were also the subject of the August 2010 rating decision but the Veteran did not express disagreement with the RO's determinations on those issues in his June 2011 notice of disagreement.  He only asserted disagreement with the noncompensable rating for his sinusitis.  Accordingly, as those issues were not the subject of a notice of disagreement, they are referred to the RO for the appropriate consideration.  (These matters were previously referred in the September 2013 Board remand, without further action taken.)

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's sinusitis has been manifested by headaches, pain, discharge, crusting frequent nose bleeds and four non-incapacitating episodes per year.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic Codes 6512-6513 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

For an increased-compensation claim, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Board finds that VA has satisfied its duties under the VCAA.  Specifically, a letter was sent to the Veteran in June 2009 which detailed the claims process and advised the Veteran of the evidence and information needed to substantiate his claim.  The letter further informed the Veteran of his obligations to provide necessary information to assist in his claim and the VA's obligations to obtain such evidence and information that is deemed to be in the VA's possession or that the VA has permission to obtain.  The Veteran was also informed of VA's practices in assigning disability evaluations and effective dates for those evaluations.  
In regard to the duty to assist, the RO attempted to obtain the Veteran's private records from Dr. Flores.  However, in an October 2013 correspondence, the Veteran indicated that Dr. Flores was no longer in practice.  The Veteran was afforded VA examinations in March 2010 and January 2014.  The examiners reviewed the Veteran's claims folder and provided an assessment of the Veteran's current symptoms.  Therefore, the Board finds that the examinations are adequate for rating purposes. 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist the Veteran.  Accordingly, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  Increased Rating for Sinusitis

The Veteran's sinus disability is currently rated as noncompensable under Codes 6512 and 6513, for chronic frontal and maxillary sinusitis.  These Codes apply a General Rating Formula for Sinusitis, which provides a noncompensable evaluation when sinusitis is detected solely by x-ray.  A 10 percent evaluation is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  If there are three or more such incapacitating episodes, or more than six such non-incapacitating episodes in a year, a 30 percent evaluation is warranted.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  An incapacitating episode is defined as one that requires bed rest and treatment by a physician. 38 C.F.R. § 4.97, Codes 6512 and 6513 and Note.

On the Veteran's March 2009 VA Form 21-4138 for an increased rating, he stated that he suffered from headaches, pain, discharge, crusting, and frequent nose bleeds.  He also claimed frequent incapacitating episodes.  

The Veteran was afforded a VA examination in March 2010 where he reported excessive nose bleeds, pain in the right front forehead and a sensation of choking.  He reported a history of one non-incapacitating episode in the previous 12 months.  His symptoms included headaches, sinus pain and sinus tenderness, at least monthly, but less than weekly.  He denied any history of incapacitating episodes, hospitalization, surgery or osteomyelitis.  

On examination, the examiner noted mild mucosal thickening of the maxillary and ethmoid sinuses.  The Veteran was diagnosed with chronic sinusitis and perennial rhinitis.  The examiner noted that the disability resulted in no significant effects on his usual occupation and had no effect on his usual daily activities.  

On his June 2011 Notice of Disagreement, the Veteran stated that he has been suffering from headaches, pain and discharge at least 4 times since December 2010.  He stated that he was treated with antibiotics and a Kenalog injection.  

The Veteran was afforded another VA examination in January 2014 where he reported symptoms of continuous pressure in his forehead, especially during the cold weather.  He reported 3 episodes of acute sinusitis 2 years prior, which were treated successfully with antibiotics.  He reported that his last exacerbation was 6 months prior and only 1 episode in the previous 12 months.  

The examiner noted that the Veteran suffered from maxillary and frontal chronic sinusitis.  The examiner further noted that the Veteran suffered from episodes of sinusitis, and did not suffer from near constant sinusitis, headaches, pain, discharge or crusting.  The Veteran had 1 non-incapacitating episode in the previous 12 months and no incapacitating episodes.   The Veteran did not have any history of sinus surgery.  

VA treatment records indicate that the Veteran has been prescribed a sinus rinse to treat his acute sinusitis symptoms, which include headaches and pain.  

Based on the evidence of record, the Board finds that the Veteran's symptoms most closely approximate the criteria for a 10 percent rating.  In that regard, the Veteran has reported that he suffered four non-incapacitating episodes manifested by headaches, pain and crusting during a 12-month period.  He is competent to report such symptoms.  The Board further finds that his statements of such symptoms are credible.  

Although the January 2014 VA examiner indicated that the Veteran did not suffer from these symptoms, VA treatment records prior to and after the examination indicate that the Veteran indeed experienced those symptoms.  Further, there is evidence that the Veteran experienced, on average, three to four non-incapacitating episodes per year during the period on appeal as contemplated by the criteria for a 10 percent rating under Diagnostic Code 6513. 

Assignment of the next higher schedular rating of 30 percent is not warranted as there is no evidence that the Veteran experiences incapacitating episodes or more than 6 non-incapacitating episodes per year.  The Board finds the Veteran's March 2009 statement that he suffers from "frequent incapacitating episodes," not credible.  As mentioned above, an incapacitating episode is one that requires bed rest and treatment by a physician.  Although there is evidence of treatment of his symptoms, there is no evidence that the Veteran was ordered on bed rest due to his sinusitis symptoms.  During the March 2010 examination, the Veteran reported symptoms of headaches, pain and tenderness monthly but less than weekly.  However, he did not report that he experienced purulent discharge or crusting in addition to the headaches and pain and only reported one non-incapacitating episode of sinusitis in the previous 12 months.  Accordingly, a 30 percent rating is not warranted.  A 50 percent rating is also not warranted as the Veteran has not had radical surgery with chronic osteomyelitis or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus and purulent discharge or crusting after repeated surgeries.  In this regard, the Veteran has reported that he did not have sinus surgery.  

The Board has considered all possible Diagnostic Codes in this case and has found that a 10 percent disability rating is warranted for service-connected sinusitis.  However, the preponderance of the evidence is against finding that a rating in excess of 10 percent is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular consideration is not required, as the criteria under Code 6513 take into consideration the Veteran's sinusitis symptoms of headaches, pain and crusting.  Accordingly, referral for consideration of an extraschedular evaluation is not warranted pursuant to 38 C.F.R. § 3.321.

Lastly, a discussion of a total disability rating based on individual unemployability is not required because the evidence of record does not illustrate that the Veteran's service-connected sinusitis prevents him from obtaining and/or maintaining gainful employment; nor has the Veteran so contended.  


ORDER

Entitlement to a 10 percent rating, but no higher, for sinusitis is granted, subject to regulations applicable to the payment of monetary benefits.  



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


